DETAILED ACTION
Claims 1-20 are pending.
Priority: June 20, 2019
Assignee: Western Digital



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 19-20 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16,447,291 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are obvious variants.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16,447,321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 10-11, 13-15, 17, 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kesselman (20110196873) in view of Troyan et al.(10372555).

Claims 1-2, 4-5, 10-11, 13-14, 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kesselman (20110196873) in view of Troyan et al.(10372555).


As per claim 1, Kesselman discloses:
A system, comprising: 
a first object data store configured to store a plurality of data objects,(Kesselman, [Kesselman, [0086,0088,0089 – In Fig. 3,  bitpusher 210 supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, tape stores 218 and other stores 220]]);

 wherein configuration data determines, for data objects stored in the first object data store, at least one of:  bucket configuration, life cycle policy or user access control((Troyan, [Fig. 2 -- The configuration metadata 208 may include configuration settings for the data container 212 or the object 214. For example, configuration metadata 208 associated with a data container 212 may include configuration settings that may include: access permissions, data container policies, logging settings, and event settings.]); 
and a meta object generator configured to:
 generate a meta object, wherein the meta object includes: 
meta object data selected from configuration parameters for rebuilding the configuration data in another object data store(Troyan, [Fig. 6, 630 -- After the configuration metadata associated with the data store component has been identified, as in block 630, the configuration metadata may be replicated, creating a configuration metadata copy that contains the initial state of the configuration setting prior to a modification being made to the configuration setting.]); 
a meta object identifier assigned to the meta object(Troyan, [Troyan, [Fig. 4 -- In one example, a key index that includes a key and the configuration metadata that is associated with the data store component may be updated with the configuration metadata copy.]);
 a first version identifier associated with a first version of the meta object Troyan, [Fig. 6 --  A version identifier may be generated and the version identifier may be assigned to the configuration metadata copy.]); 
and a second version identifier associated with a marker for the meta object, wherein the marker prevents exposure as a user data object(Troyan, [Fig. 3 -- For example, a data store operation may result in: a key used to retrieve an object to be changed or replaced with a new key, metadata associated with a data container or object to be modified, an object to be removed or added to a data container, or an object to be overwritten or deleted.], [Fig. 4 -- For example, overwriting an object 414 may change the state of the object 414, but the states of a key 412 and metadata 416 associated with the object 414 may not be changed.]); 
and store the meta object as a data object in the first object data store with the plurality of data objects(Kesselman, [In Fig. 8, step 808, the replication module stores the meta object into the distributed database using the row name]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the features of Troyan into the system of Prahlad for the benefit of managing large-scale computing resources for customers with diverse needs and shares computing resources or computing services by the customers in an efficient and secure manner. The system manages customer's data in association with customer's operations in an efficient manner.



a metadata store (Kesselman, [Fig. 3, metadata store 206]) associated with the first object data store (Kesselman, [0074 – In Fig. 3, primary data storage, i.e., blobs, is in the data stores 212, 214, 216, 218, 220, and managed by bitpusher 210, wherein the entire unit represents the first object data store]) and configured to store configuration data for the first object data store (Kesselman, [0074 - The metadata for the blobs is in metadata store 206 and managed by blobmaster 204]; [0085 - When client 310 writes data, it writes to bitpusher 210. The bitpusher 210 returns write tokens/tags/metadata indicating that data has been stored, which client 310 then provides to blobmaster 204, in order to attach that data to a blob, implying configuration data; This implies that the metadata store is associated with the 1st object data store and stores configuration data for the 1st data store. Since the claim does not define ‘configuration data’, the citation is a valid interpretation]), 
wherein the meta object generator (Keselman, [Fig. 3, replication module 224]) is further configured to select the meta object data from the configuration data (Kesselman, [0022 - The parameters for a replication request include a replication key/metadata of the object, a list of chunks/data, a replication identifier of the request and a globally-determined profit value of replication request]; [0025 - The replication key includes a user identifier, a quality of service metric, an identifier for a source system, and an identifier for the destination system, all of which are configuration data; Since the claim does not define ‘configuration data’ or its parameters, the above citation is a valid interpretation. Therefore the citations show that the meta object generator generates the meta object which includes meta object data selected from configuration data]).


As per Claim 4, the rejection of claim 1 is incorporated and Kesselman further discloses,
a replication manager (Kesselman, [Fig. 3, replication module 224]) configured to replicate the meta object (Kesselman, [0147 – In Fig. 14, step 1412, replication module 224 issues to a blobmaster, commands to update metadata for a respective object corresponding to the respective replication request, wherein the blobmaster is configured to maintain metadata for objects in the distributed storage system, thereby implying replication of the meta object]) and user data objects from the first object data store (Kesselman, [0095 - If an end user 302 modifies a blob at instance 1/first object data store, then the modification needs to be transmitted to the other instance that has a copy of the blob, thereby implying replication of user data objects]) to a second object data store (Kesselman, [0135 – In Fig. 13, step 1302, replication module 224 identifies a replication queue corresponding to a replication key, wherein the replication key includes information related to at least a source storage device in the distributed storage system at which objects are located and a destination storage device in the distributed storage system to which the objects are to be replicated]).

As per Claim 5, the rejection of claim 1 is incorporated and Kesselman further discloses,
wherein the meta object generator is further configured to use a version control function (Kesselman, [0096 - A background replication process creates and deletes copies of blobs based on blob policies 326 and blob access data provided by a statistics server 324. The blob policies specify how many copies of a blob are desired, where the copies should reside, and in what types of data stores the data should be saved]) to determine the first version identifier (Kesselman, [0096 - The policy specifies the number of generations/versions of a blob to save; This implies that a policy can set the number of saved generations as 1/first version identifier. Since the claim does not define ‘first version identifier’ and how it is determined, the above citation is a valid interpretation]) and the second version identifier (Kesselman, [0096 - Time frames/second version identifier for saving different numbers of copies, e.g., save three copies for the first 30 days after creation, then two copies thereafter]).

As per Claim 10, it is similar to claims 1, 2 and therefore the same rejections are incorporated.



As per Claim 13, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 5 and therefore the same rejections are incorporated.


Claims 6, 8, 15, 17, 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kesselman (20110196873) in view of Troyan et al.(10372555) in view of Flynn et al (5347653).

As per Claim 6, the rejection of claim 5 is incorporated and Kesselman, Flynn, further disclose,
wherein the version control function (Flynn, [Col. 3, lines 61-64 - Versioning of information objects/data and index entries/metadata is achieved through the use of identification tags which are generated by an identification generator function/version control function]) for the second version identifier (Flynn, [Claim 1 - Second identification tag representative of a time that the change occurred]) is configured to increase a timestamp value (Flynn, [Col. 4, lines 16-20 - Since the identification generator function generates unique first and second identification tags in ascending order, each later version of an information object has a higher second identification tag/second version identifier associated with it]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the identification generator function of Flynn into the meta object generation and update system of Kesselman, Troyan for the benefit of versioning of information objects and index entries through the use of identification tags which are generated by the identification generator function. The identification tags are generated when any database event occurs, i.e., the creation, modification or deletion of an information object. One unique identification tag is generated for each such event and is stored in the database with the affected information object. Since the index is generated from descriptors of the contents of the information objects, the index reuses the identification tags associated with the information objects (Flynn, Col. 3, lines 59-68).

As per Claim 8, the rejection of claim 5 is incorporated and Kesselman, Flynn, Troyan further disclose,
receive a configuration change for updated configuration data for the first object data store (Flynn, [Col. 11, lines 36-40 – In Fig. 10A, step 140, a determination is mande that the update operation is an update/modification and control passes to step 146 to determine if the update operation is a set of modifications]);
generate an updated meta object (Flynn, [Fig. 10A, step 146, Is it a set of modifications? Yes]; [Col. 11, lines 40-46 - If yes, steps 148, 150, 152 generate a new ID, generate a new version of the object being modified in the database and copy prior version of the object to the new version of the object]; [See Figs. 10A, 10C, 10D for generation of updated meta object and processing of  updated attributes/configuration data and their storage in the database/first object data store]), wherein the updated meta object includes:
updated meta object data based on the updated configuration data (Flynn, [Col. 11, lines 47-49 - Control is passed to the program loop in Fig. 10C which continues processing the modified version of the object, via field/value adds, field/value replace of attributes like Name, Title, Time, Visibility, etc., thereby updating meta object data based on updated configuration data. See Fig. 9A]);
the meta object identifier assigned to the meta object (Flynn, [Col. 11, lines 41-42 - In Fig. 10A, step 148, a new ID is generated by the identification generator function and assigned to the meta object]);
a third version identifier associated with the updated meta object data (Flynn, [Col. 12, lines 1-12 – In Fig. 10C, step 176, if it was determined that index entries do exist in the database for the new object, control is passed to step 180 to add the object ID to the latest set for index entries for the current field/value pair. The delta change is then added to the index entry to indicate that the field/value pair was added at the new delta time/3rd version identifier in step 182. This involves creating a prior version with an indication of an add operation, the delta time newly generated and the object ID. Control is then passed back to step 168 where the loop is repeated until all field/value pairs have been entered into the database as detected by step 170]); 
a fourth version identifier associated with an updated marker for the meta object (Flynn, [Col. 12, lines 15-26 - Another test is performed to determine if the modification is a field/value pair replace operation. If it is, control passes to step 186 where the prior field/value pair is moved from the latest version of the object to the prior version. The object ID is then removed from the latest versions of the set of index entries for the modified field/value pair in step 188. The delta change is then added to the index entry to indicate that the field/value pair was removed at the new delta time in step 190. This involves creating a record indicating a removal operation at the new delta time/4th version identifier for the object 11D]), 
wherein the updated marker prevents exposure as a user data object (Flynn, [Col. 14, lines 1-5 – As per Fig. 11, step 226, the delta record time is compared with the request time to determine if it is less than or equal to the request time. If it is, processing stops since subsequent change records are for earlier versions of the set of object ID's; This implies that since the updated time/marker prevents exposure of the record as a user data object, the user cannot access it]); 
store the updated meta object in the first object data store (Flynn, [Col. 12, lines 9-12 - Control is then passed back to step 168 of Fig. 10C where the loop is repeated until all field/value pairs have been entered into the database/1st data store as detected by step 170]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the meta object update of Flynn into the meta object generation and update system of Kesselman, Troyan, for the benefit of requiring that only affected fields be re-indexed when an object is updated. Furthermore the version reconstruction operation is optimized to require the least effort to retrieve latest versions of information objects and index entries because they are accessed more frequently than prior versions (Flynn, Col. 3, lines 52-55).


As per Claim 15, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 8 and therefore the same rejections are incorporated.




Claims 3, 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kesselman (20110196873) in view of Flynn et al (5347653), in view of Troyan et al.(10372555) and Cormie et al (7778972).

As per Claim 3, the rejection of claim 2 is incorporated and Kesselman, Flynn, Stougie Troyan disclose configuration data.
Cormie further discloses,
the first object data store (Cormie, [Col. 20, lines 19-20 - Fig. 4, bitstore node 160 provides storage for objects 30]) is further configured to store the plurality of data objects in a data object bucket (Cormie, [Col. 4, lines 51-52 – As per Fig. 1, each bucket 20 is configured to store a number of objects 30a-n]);
the meta object data includes bucket configuration data (Cormie, [Col. 6, lines 16-28 - Metadata 21 includes suitable metadata used to describe properties of bucket 20. For example, metadata 21 includes information identifying the date of a bucket's creation, the identity of its creator, whether the bucket has any objects 30 associated with it, or other suitable information. Metadata 21 also includes information indicative of usage characteristics of bucket 20, such as the total size of objects 30 associated with bucket 20, access history of users with respect to bucket 20 and its associated objects 30, billing history associated with bucket 20, or any other information related to current or historical usage of bucket 20; This shows that the meta object data includes bucket configuration data]); 
the meta object and user data objects are stored in the data object bucket (Cormie, [Col. 6, lines 53-55 - Bucket 20 is associated with one or more objects 30, each of which includes respective metadata 31 and data 33]; [Col. 6, lines 57-60 - The type of data represented by the bits stored within object 30 is transparent to the storage service. That is, the bits represent text data, executable program code, audio, video or image data, or any other type of digital data, all of which are user data objects]; [Col. 7, lines 1-15 - Metadata 31 includes information about the date and/or time the corresponding object 30 was created, size of object 30, type of data 33 stored by object 30. Metadata 31 also stores usage or history information indicative of user interactions with corresponding object 30, as well as access policy information, e.g., permission information indicating the types of access various users have to the object 30, object cost information, e.g., billing rate or history associated with object 30]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the buckets of Cormie into the meta object generation and update system of Kesselman, Flynn, Troyan, for the benefit of using a bucket that functions as the root 

As per Claim 12, it is similar to claim 3 and therefore the same rejections are incorporated.


Claims 7, 9, 16, 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kesselman (20110196873) in view of Flynn et al (5347653), in view of Troyan et al.(10372555) and Ten-Pow et al (9047312).

As per Claim 7, the rejection of claim 1 is incorporated and Kesselman, Flynn, Stougie disclose markers.
Ten-Pow further discloses,
wherein the marker is a delete marker (Ten-Pow, [Fig. 3B, entry 310, delete marker]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the marker of Ten-Pow into the meta object generation and update 

As per Claim 9, the rejection of claim 1 is incorporated and Kesselman, Flynn, Stougie disclose receiving user requests.
Ten-Pow further discloses,
a storage interface (Ten-Pow, [Col. 4, lines 8-14 - All objects stored in a storage system are uniquely identified by a key/version-id pair. Operations that retrieve data from objects, such as GET OBJECT, and COPY OBJECT operations defined by a API/interface, accept an optional version-id input that identifies a particular version of an object from which to retrieve data]) configured to (Ten-Pow, [Col. 31, lines 1-4 - I/O interface 930 is configured to coordinate I/O traffic between processor 910, system memory 920, peripheral devices and network interface 940]):
receive a user data request including the meta object identifier (Ten-Pow, [Col. 8, lines 50-54 – In Fig. 1, step 110, the storage system receives a request to perform a delete type operation that specifies a key, e.g., a user key.  For example, a requester such as a user or user application initiates a delete type operation that specifies a user key]; [Col. 8, lines 59-61 – The DELETE KEY instruction is issued to request that a user key be deleted from a bucket that is owned by the requester, e.g., a bucket owned by a user])
return, responsive to the marker, an error message (Ten-Pow, [Col. 9, lines 2-5 – Determining whether the requester has permission to delete objects that are stored in the target bucket, and if not, returning an indication of an error to the requester]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the marker of Ten-Pow into the meta object generation and update system of Kesselman, Flynn, Troyan, for the benefit of providing object versioning in a storage system that supports the logical deletion of stored objects through the use of delete marker objects. Each delete operation of a key results in creation of a delete marker object, which is a persisted entity that represents the logical deletion of a user key. Various API implementations supported in the storage system are configured to handle delete marker objects appropriately, wherein a GET OBJECT API implementation returns an error indication when the latest version of a user key is a delete marker object (Ten-Pow, Col. 7, lines 62-67).

As per Claim 16, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 9 and therefore the same rejections are incorporated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/
Primary Examiner, Art Unit 2132